         Case 2:19-cv-02289-ILRL Document 12 Filed 04/27/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 HONORE N. ESTES                                                            CIVIL ACTION

 VERSUS                                                                         NO. 19-2289

 FREDERICK BOUTTÉ                                                         SECTION: “B”(3)



                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Honore N.

Estes is DISMISSED.

       New Orleans, Louisiana, this _____ day of April 2020.




                                           __________________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE
